Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits application SN 17/815, 606 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,401,073. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both direct to a pallet having cylinder shaped support with ribs between the cargo and base layer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE 20 2012 009 242 to MBA automation in view of US Patent 4,128,253 to Powers. MBA automation teaches a pallet comprising a base layer (4) and a cargo layer (2).  A plurality of spaced apart supports are coupled between the layers. The supports include outer corner supports (3) that are metal C-shaped brackets.  The supports also include center supports that are circular-shaped cylinders (5) as best seen in figure 1. As best seen in figure 1, the cargo layer includes outer connector boards and a center connector board located below a pair of spaced apart deck boards.  
MBA automation does not expressly disclose the circular shaped cylinder with an outer wall connected to a center hub with a plurality of ribs. Powers teaches a pallet with a cargo layer (12) and a base layer (14) separated by circular-shaped cylinder supports (16 or 18). The circular-shaped cylinder is composed of an outer wall (24) and a center hub (26) separated by a plurality of ribs (28). Before the effective filing date of the claimed invention it would have been obvious for a person of ordinary skill in the art to modify the pallet of MBA automation by making the cylinders hollow with ribs as taught by Powers as a functional equivalent alternative construction of the cylinder. 
Further clarification regarding 11, MBA automation in view of Powers is silent to the material of the boards and therefore does not expressly disclose the boards made from wood. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the boards out of wood, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07

	


Claim(s) 1, 2, 6, 7, 12, 13, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE 20 2013 007 560 to Roloff in view of US Patent 3,438,342 to Woolworth. Roloff teaches a pallet comprising a base layer (3) and a cargo layer (2).  A plurality of spaced apart supports are coupled between the layers. The supports include outer corner supports (4) that are C-shaped brackets.  The supports also include center supports that are circular-shaped cylinders as best seen in figure 1.  
Roloff does not expressly disclose the circular shaped cylinder with an outer wall connected to a center hub with a plurality of ribs. Woolwoth teaches a pallet with a cargo layer (10) and circular-shaped cylinder supports (16 or 18). The circular-shaped cylinder is composed of an outer wall (14) and a center hub (16) separated by a plurality of ribs (24). The center hub and outer wall having opposing ends are aligned as best seen in figure 1.  Before the effective filing date of the claimed invention it would have been obvious for a person of ordinary skill in the art to modify the pallet of Roloff by making the cylinders hollow with ribs as taught by Woolworth as a functional equivalent alternative construction of the cylinder. 

Allowable Subject Matter
Claims 3-5 and 14-16 would be allowable if a terminal disclaimer is filed and rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637